PER CURIAM:
These claim were submitted for decision based upon the allegations in the Notice of Claims and the respondent’s Answers.
Claimant seeks $290.95 for eyeglasses and an eye examination. Claimant’s eyeglasses were damaged during an altercation at the Southern Regional Juvenile Detention Center, a facility of the respondent. The respondent admits the validity and amount of the claims and states that the amount of the claims are fair and reasonable. Respondent does not have a fiscal method to pay these claims.
In view of the foregoing, the Court makes an award in the amount of $290.95.
Award of $290.95.